DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the ground engaging tool" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemenchik (US 2018/0049361 A1).
CLAIMS 1-4 AND 6
Zemenchik ‘361 discloses a system for limiting plugging within an agricultural implement (14), comprising:
regarding claim 1,
	a ground engaging tool (32, 34, 60, 62) configured to till a field and be supported by the agricultural implement (14);
an actuator (68 and/or 70) coupled to the ground engaging tool, the actuator operable to apply a down pressure on the ground engaging tool (para. 0025);
a soil moisture sensor (82) positioned forward of the ground engaging tool, the soil moisture sensor configured to measure a soil moisture forward of the ground engaging tool (Figs. 3, 4); and
a controller (80) communicatively coupled to the soil moisture sensor (82), the controller configured to receive, from the soil moisture sensor, a signal that corresponds to the soil moisture forward of the ground engaging tool (para. 0026, Fig. 4), the controller further configured to adjust the down pressure on the ground engaging tool applied by the actuator based at least in part on the signal from the soil moisture sensor (para. 0026);
regarding claim 2,
wherein the controller (80) is configured to decrease the down pressure on the ground engaging tool applied by the actuator (68 and/or 70) in response to the soil moisture forward of the ground engaging tool (Fig. 4) measured by the soil moisture sensor (82) being greater than a first predetermined threshold (para. 0026);
regarding claim 3,
wherein the controller (80) is configured to increase the down pressure on the ground engaging tool applied by the actuator (68 and/or 70) in response to the soil moisture forward of the ground engaging tool (Fig. 4) measured by the soil moisture sensor (82) being less than a second predetermined threshold (para. 0026);
regarding claim 4,
	wherein the soil moisture sensor (82) is positioned on the agricultural implement (14) forward of the ground engaging tool (32, 34, 60, 62); and
regarding claim 6,
wherein the ground engaging tool (32, 34, 60, 62) comprises one or more of a disk blade (32), a shank (60, 62), a leveling blade (32), and a rolling basket (34).  

CLAIMS 7 AND 8
Zemenchik ‘361 discloses an agricultural implement (14) comprising:
regarding claim 7,
a frame (16);
a basket assembly (34) configured to be supported by the frame;
an actuator (68 and/or 70) coupled to the basket assembly, the actuator operable to apply a down pressure on the basket assembly (para. 0025);
a soil moisture sensor (82) positioned forward of the basket assembly (Figs. 3, 4), the soil moisture sensor configured to measure a soil moisture forward of the basket assembly; and
a controller (80) communicatively coupled to the soil moisture sensor, the controller configured to receive, from the soil moisture sensor, a signal that corresponds to the soil moisture forward of the basket assembly (para. 0026, Fig. 4), the controller further configured to adjust the down pressure on the basket assembly applied by the actuator based at least in part on the signal from the soil moisture sensor (para. 0026); and
regarding claim 8,
wherein the soil moisture sensor (82) is positioned on the frame (16) forward of the ground engaging tool   

CLAIMS 10-14 AND 16
	Regarding claims 10-14 and 16, the method steps recited therein are inherent to use of the agricultural implement disclosed by Zemenchik ‘361.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemenchik (US 2018/0049361 A1) in view of Holland (US 2011/0102798 A1).
Zemenchik ‘361 teaches all of the features of the claimed invention with the exception of the specific type of moisture sensor.  Holland ‘798 discloses a soil moisture sensor embodied as a near-infrared reflectance soil moisture sensor. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have embodied the moisture sensor of Zemenchik as a near-infrared reflectance soil moisture sensor, such as taught by Holland.  The motivation for making the modification would have been to use known, real-time technology for assessing the moisture content of soil in the field.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
23 May 2022